Citation Nr: 1235834	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression/alcoholism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and November 2007 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, denied service connection for depression/alcoholism and for PTSD.  In September 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in November 2009 and November 2011, when it was remanded for additional development.  In January 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

While the criteria for a diagnosis of PTSD are not met, it is reasonably shown that the Veteran has a depressive disorder which had its onset in service; an alcohol abuse disability is not shown during the pendency of this claim.  


CONCLUSION OF LAW

1.  Service connection for depressive disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3,304 (2011) 

2.  Service connection for PTSD and alcohol abuse is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.304, 4.125 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2005 letter explained the evidence necessary to substantiate his claims and a September 2006 letter explained the evidence specifically necessary to substantiate a claim for PTSD.  These letters also notified the Veteran of the evidence VA is responsible for providing and the evidence the Veteran is responsible for providing.  The September 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) are unavailable and were presumably destroyed by a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  Therefore, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's service personnel records are associated with the claims file and pertinent postservice treatment records, have been secured.  The RO arranged for VA examinations/medical opinions in connection with the Veteran's claims in January 2006, October 2010, and January 2012 and the examiners specifically stated that they reviewed the claims folders or the available records, obtained a reported history from the Veteran and conducted a thorough examination in connection with the medical opinions provided.  In May 2011, the Board sought a VHA medical advisory opinion based on a review of the complete record.

Notably, the Veteran argues that the examinations and opinions by VA psychologists D.P. (October 2010) and J.B. (Janauary 2012) should be "thrown out and dismissed."  (See January 25, 2012; March 22, 2012; July 21, 2012; July 31, 2012; and August 13, 2012 letters from the Veteran.)  The Veteran has generally questioned their competency to examine him and argues that these examiners have engaged in "contempt prior to investigation".  In the August 2012 letter he requested evaluation by a psychiatrist.  The Board notes that the October 2010 and January 2012 VA examination reports reflect a thorough review of the Veteran's claims file and the findings reported are detailed.  Nevertheless, the Board found the October 2010 examination report incomplete and secured a VHA medical advisory opinion.  Furthermore, pursuant to the recommendation of the VHA examiner, the Board remanded the matter for another, January 2012, VA examination.  To the extent that any earlier VA examination was inadequate in some respect, subsequent examinations have rectified the problem.  Hence, the Board finds that the examination reports/opinions by VA psychologists D.P. and J.B., considered cumulatively with the VHA opinion, are adequate (and responsive to the questions posed by the Board's 2009 and 2011 remands).  They reflect familiarity with the Veteran's medical history, note his contentions, and include explanation of rationale with citation to the factual evidence in the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As the examinations and opinions are by healthcare professionals (who are trained to diagnose and determine the etiology of the disabilities at issue and qualified to provide the opinions sought), as the medical questions posed are not of a complexity beyond the competence of a psychologist, and as both psychologists thoroughly explained the rationale for the opinions given, the Board finds that the opinions of the October 2010 and January 2012 examiners (together with the advisory VHA opinion) are both probative and substantially compliant with the Board's remand instructions.  Therefore, return of the matter for strict compliance with the remands is not required.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met.



Factual Background

The Veteran claims that he developed a psychiatric disorder, alleged to be PTSD and depression, from serving at Plattsburgh Air Force Base (a SAC base) from January 1962 to July 1963 during the Cuban Missile Crisis (CMC).  He also claims that his heavy drinking started during his time in the military and that he has alcoholism secondary to PTSD.  

The Veteran's written communications and hearing testimony include his recollection that he saw a base psychiatrist and a chaplain prior to service discharge.  He recalls that he was fearful that there was a possibility of the end of life on earth because there were several times when it was believed that it was imminent that the U.S. was going to launch bombers toward the Soviet Union.  The Veteran recalls that they were told that, if the aircraft were launched, the Soviets would retaliate with nuclear weapons. 

The Veteran's DD Form 214, reflects that his last duty assignment and major command was with the 497th Field Maintenance Squadron (SAC) at Plattsburgh AFB, NY, and his military occupational specialty was aircraft missile pneudraulic repairman.  As was noted above, the Veteran's STRs are presumed to have been lost in a 1973 fire at the NPRC in St. Louis, Missouri.  However, his alleged stressful event has been acknowledged (and is not in dispute).  

The record shows that the Veteran has received VA and private mental health treatment, including for alcohol abuse.  A 1977 Hospital Summary notes that he sought treatment for excessive anxiety, depression and excessive use of alcohol.  It was also noted that he had been working as a prison psychologist until a few weeks prior, was divorced, and had sought professional help in the past without success.  A 1980 VA Hospital Summary notes that the Veteran is a psychologist and reported that his "primary diagnosis is alcoholism."  He also reported a long history of alcohol abuse dating back to 1967, precipitated by a divorce from his first wife.  The diagnoses included alcohol dependency and major depressive illness secondary to alcohol.  The Veteran has reported, and the record shows, that he has been "sober" since 1980 (See April 24, 2010 letter.)
A September 2005 statement by a former fellow service member reports that he served together with the Veteran at Plattsburgh AFB, New York during 1962-1963 (when they both worked on aircraft, shared the same barracks, and were friends and buddies), and recalls that a few months prior to discharge the Veteran saw a psychiatrist at the base hospital on a couple of occasions with complaints of depression and alcohol abuse.  The fellow former service member also states that, shortly prior to discharge, the Veteran's shop chief took him to see the base chaplain and possibly the base psychiatrist to discuss depression.  

On January 2006 VA Mental Disorders examination, the diagnoses were depressive disorder, NOS; major depressive disorder (by history); and alcohol abuse, in sustained remission.  (The Veteran reported he had had no alcohol for 25 years and showed the examiner his "chip from the AA Group, indicating that he had not drank in 25 years.")  The examination report also includes the opinion that the Veteran's depressive disorder NOS is at least as likely as not related to the depression [he reported was] treated in service.  The examiner explained that, "looking over the years, it seems very likely that the depression noted in service and the reaction to the frightening situation of a possible war with Russia was an indicator of a depression that had likely been there and would continue to be over the years and would likely encourage the excessive use of alcohol, mood swings and other symptoms.  The terror experienced by the Veteran when he realized the possible reality of imminent war with Russia likely helped potentiate his depression, which then continued to be a dysfunctional aspect of his make-up over the ensuing years."  [Notably, this examiner indicated that the Veteran's service medical records (STRs) were reviewed; as is noted above, the Veteran's STRs are unavailable.]  

An April 2006 letter from a private physician, R.R.C., M.D., states that the Veteran suffers from PTSD and alcohol abuse in remission.  

A May 2006 letter from a private physician, R.M.T., M.D., lists diagnoses of PTSD, related alcohol abuse in remission, and depression.  The letter also includes the statement (with no further explanation) that PTSD "may be service related".  

A September 2007 statement by the Veteran's treating psychologist, B.A.K., PhD, (Dr. K), lists a diagnosis of PTSD with related alcohol abuse and dependence (sober for 27 years).  Although this diagnosis appears to be in accordance with DSM-IV, the findings and opinion of the examiner are based on the history reported by the Veteran rather than a review of the medical evidence (including the 1980 VA Hospital Summary) which contradict some of his reports.  

On October 2010 VA examination the diagnoses were major depressive disorder, recurrent, in remisison and alcohol abuse in sustained remission.  The examiner opined:  (1) The Veteran does not currently report symptoms that would meet criteria for a diagnosis of major depressive disorder.  Therefore, his symptoms appear to be in remission.  (2)  Regarding PTSD, the examiner concluded that the Veteran's being in the military during the Cuban Missile Crisis would not, in and of itself, meet the criteria for DSM 4 TR criterion A stressor.  Regardless, he did not report other symptoms that would be suggestive of a diagnosis of PTSD.  Specifically, he did not report symptoms of avoidance and numbing, increased arousal, or re-experiencing.  (3) It does not appear at any point the Veteran's symptoms of depression were due to or caused by his military service.  Regarding the PTSD stressor, the examiner noted that the Veteran reported being fearful; however, he did not report reactions that would be suggestive of a criterion A stressor.  Specifically, he did not report fearing for his own life or witnessing any other tragic or traumatic event that would qualify as a PTSD stressor.  The Veteran was not exposed to, and did not experience, actual death or loss of integrity of self or others.  The examiner noted that it could be argued that the Veteran was frightened of threatened death or serious injury; however, there was no indication that his response at the time was marked by intense fear or helplessness, or any other indication of disorganized or agitated behavior.  The examiner concluded that the Veteran's response did not appear out of context to what was experienced globally during that time.  

In a December 2010 letter, the Dr. K reiterated his finding that the stressor experienced by the Veteran during his military service meets the criteria for a traumatic event.  

In January 2011, the Board (finding that the October 2010 VA opinion did not explain the rationale for disagreement with the opinion of the Veteran's treating psychologist and made no reference to the opinion of the January 2006 VA examiner relating the Veteran's current depressive disorder to his military service) requested an advisory medical opinion from a VHA expert in this matter.  In May 2011, a VA expert (who is an Assistant Professor, Department of Psychiatry, University of Pennsylvania) conducted a detailed review of the Veteran's complete claims file and (1) opined that the Veteran's current psychiatric diagnosis is:  

Axis I:  Depressive Disorder Not Otherwise Specified (NOS), rule out Major depressive disorder (MDD) in remission versus substance-induced mood disorder in remission; alcohol dependence in remission; rule out post-traumatic stress disorder (see answer to question 2, below); rule out anxiety disorder NOS in remission.  The term "rule out" is used to clarify those diagnoses for which the evidence is not sufficient to warrant a definitive diagnosis.

The medical expert explained:

I cannot clarify if the depression is secondary to the alcohol abuse or whether it is a separate diagnosis.  This is because the more recent treatment notes and C&Ps [VA examination reports] (which note the depressive symptoms in remission) occurred after the patient became sober, and the notes that document current depressive symptoms (the discharge summary from 1980) also document concomitant alcohol dependence.  The patient states that he is stable on anti-depressant medication, but if he were to stop the medication, the depression would return.  This would suggest a separate mood disorder, but it cannot be confirmed by treatment notes.

In reviewing the patient's chart, I cannot rule in or out the diagnosis of anxiety disorder NOS.  It is mentioned in Dr. [K's] initial note of 06/06/2007 under the diagnosis.  The C&P of 2010 mentions that there was a history of panic attacks and current symptom of worrying, but there is not enough information about the extent of the worrying, or other symptoms that would clarify an anxiety disorder.  In the C&P of 2006, the patient answered he had no history of panic attacks, and no significant anxiety.

Regarding PTSD, the medical expert opined that, unlike the October 2010 opinion of the VA psychologist, it "is my medical opinion that the trauma the patient underwent during the CMC would qualify as a traumatic event under criterion A, thus allowing a PTSD evaluation to proceed;" however, criterion B/C/D (symptoms of reexperiencing/avoidance/arousal) "is where the record is nearly completely lacking in diagnostic detail."  The medical expert considered the letter from Dr. K in support of the Veteran's claim and opined that:

Dr. [K's] letter did not help clarify a diagnosis of PTSD.  He was vague with diagnostic terms, and at times used them incorrectly (e.g. sense of foreshortened future being related to his fear of job termination).  Most of the avoidance symptoms Dr. [K] notes are related to the patient avoiding people at his work with whom he has interpersonal difficulties.  This is not what the PTSD diagnostic criteria mean by avoidance.  There are no details on symptoms of increased arousal, just a listing of the DSM symptom category without description.  His description of the re-experiencing symptoms is vague and does not help clarify diagnosis (e.g. "he has been acting and feeling as if the traumatic event were recurring".  What does that mean?  Is he having flashbacks?  Intrusive memories?  What are his actions?  What are his feelings?).

The VHA expert further explained that, with the exception of noting "a history of relationship instability resulting in 4 marriages," symptoms that we would expect to see with PTSD are noticeably absent from the January 2006 VA examination report (which was conducted prior to the Veteran's PTSD claim).  "[I]n particular: sleep disturbance, nightmares, anxiety or anxiety attacks, anger outbursts, irritability, social avoidance."  

Upon review of Dr. K's case notes, VA treatment records and examination reports and the Veteran's written statements, the medical expert concluded that "the stressor is sufficient to meet criterion A" but "there is insufficient evidence in the chart of convincing and well-documented PTSD symptoms to make an even 50% probability diagnosis of PTSD" and suggested that another VA PTSD examination would provide the diagnostic data required to confirm the diagnosis.  

Regarding the etiology of the psychiatric diagnoses other than PTSD, the medical expert (1) reiterated the opinion of the January 2006 VA examiner that the Veteran's "depressive disorder NOS is at least as likely as not a result of the stress he experienced during the military" and noted that his "depressive symptoms are currently in remission" (2) noted that, according to the patient and his buddy statements, he began drinking heavily after the CMC, despite the discharge summary from 1980, which states that his alcohol abuse began after the dissolution of his first marriage and (3) the diagnosis of anxiety disorder NOS cannot be confirmed by the record.  

Pursuant to the recommendation of the VHA medical expert, the Veteran underwent a VA examination in January 2012 to ascertain whether he meets the DSM-IV criteria for a diagnosis of PTSD.  The examiner reviewed the Veteran's claims file, electronic medical records, and the VHA opinion and opined that the Veteran does not have a diagnosis of PTSD.  His current diagnoses were identified as depressive disorder NOS in remission and alcohol dependence in full sustained remission.  The examiner opined that the trauma the Veteran experienced during the CMC was sufficient to meet criterion A (traumatic event); however, although the Veteran experienced hypervigilance (criterion D), the event was not persistently reexperienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (criteria B and C).  The examiner opined that the Veteran therefore did not meet the full criteria for a diagnosis of PTSD and explained:

One could concretely construe the event experienced as meeting Criterion A as the veteran was exposed to the potential of a traumatic event that would have involved threatened death or serious injury if it had come about, and he responded to the potential threat with fear.  Regardless, however, the veteran still would not meet criteria for the diagnosis of PTSD because he is not persistently re-experiencing the event, he does not have persistent avoidance of stimuli associated with the "trauma" or numbing of general responsiveness, nor does he have persistent symptoms of increased arousal.

The examiner noted that the Veteran "made it clear that he was a licensed psychologist and knew the symptoms of PTSD," "is quite invested in receiving a diagnosis of PTSD," and "believes that he fulfills criteria for PTSD;" however, the Veteran "tended to ascribe to symptoms that on further inquiry he did not have."  The examiner opined that "the veteran does not meet criteria for a diagnosis of PTSD.  He has a history of Depressive Disorder NOS which (currently in remission with medication) that [sic] does not appear to be related to his military service."

Legal Criteria and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the Veteran has a diagnosis of recurring depressive disorder.  While it is described as in remission, the fact that medication is required to maintain remission establishes that there is such disability.  Lay evidence (which the Board finds no reason to question as not credible) corroborates that he saw a base psychiatrist and chaplain prior to service discharge.  What he must still show to establish service connection for a depressive disorder is that it is related to his service/complaints therein.

The record includes both medical evidence that tends to support the Veteran's claim of service connection for a depressive disorder and medical evidence that is against his claim.  When evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App, 36 (1994).  

The evidence that tends to support the Veteran's claim consists of the January 2006 VA Mental Disorders examination report and the VHA medical expert opinion.  Of the various opinions supporting and against the Veteran's claim, only the January 2006 VA opinion contains an explanation of rationale and the examiner, a psychologist, is qualified, by virtue of training and experience, to provide such opinion in the matter.  [Notwithstanding the statement by the examiner that the Veteran's STRs, which are not available for review, were reviewed; the basis for the opinion (that the CMC represented a traumatic event and that the Veteran received psychiatric treatment in service) has been corroborated.]  Furthermore, the VHA medical expert reiterated the January 2006 opinion, albeit without comment; thereby endorsing it.  Accordingly, the opinions of the January 2006 VA examiner and the VHA medical expert are highly probative evidence in this matter.  

The evidence against the Veteran's claim includes the October 2010 and January 2012 VA examination reports which provide opinions that the Veteran's depression was not due to or caused by his military service.  These examination reports provide no explanation of rationale for the opinion offered and therefore may be accorded little probative weight.  

Accordingly, the requirements for establishing service connection are met as to the diagnosis of depressive disorder.  

Regarding the diagnosis of PTSD, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e. PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Inasmuch as the occurrence or the alleged stressor event is not in dispute, the amended regulation has no bearing in this matter.
The "positive" evidence regarding a diagnosis of PTSD includes the April 2006 and May 2006 letters from the Veteran's private physicians, Drs. R.R.C. and R.M.T., and statements from his treating psychologist, Dr. K., which assign him a diagnosis of PTSD.  Furthermore, the May 2011 VHA medical expert opinion includes a diagnosis of "rule out PTSD" (which acknowledges that the trauma the Veteran experienced during the CMC would qualify as a traumatic event, but questions whether he experiences symptoms of reexperiencing, avoidance, and arousal so as to meet the DSM-IV criteria for a diagnosis of PTSD).  The "positive" evidence also includes the Veteran's own statements that he has PTSD.

The "negative" evidence regarding a diagnosis of PTSD consists of opinions by VA psychologists in October 2010 (that the CMC stressor did not qualify as a tramatic event) and January 2012 (that the CMC stressor qualified as a traumatic event; however, there was no persistent reexperiencing of the event or persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness).  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  See Gabrielson, 7 Vet. App. 36 (1994).  

In weighing the respective medical opinions, the Board concludes that the January 2012 VA examiner's opinion merits the most probative weight.  As the opinion is accompanied by expression of a more complete awareness of the Veteran's medical history and clinical data, discusses all DSM-IV criteria necessary for a diagnosis of PTSD, includes a detailed explanation of the rationale for the opinion (identifying the specific symptoms found lacking for a diagnosis of PTSD), and the examiner comments on the other opinions already of record, the Board finds this opinion more probative than the essentially bare conclusions of the April 2006 and May 2006 statements from the Veteran's private physicians.  The examiner concluded that the Veteran does not meet the criteria for a diagnosis of PTSD because he is not persistently re-experiencing the event and he does not have persistent avoidance of stimuli associated with the "trauma" or numbing of general responsiveness.  

Although the opinion of Dr. K. provides a diagnosis of PTSD and appears to be in accordance with DSM-IV, it is based on a history reported by the Veteran rather than a review of the medical evidence (including the 1980 VA Hospital Summary) which contradict some of his reports.  Moreover, the VHA medical expert considered Dr. K.'s statements in support of the Veteran's claim and concluded that the statements were "vague with diagnostic terms, and at times used them incorrectly."  Furthermore, while the April 2006 and May 2006 letters from the Veteran's private physicians offer a diagnosis of PTSD, the letters do not identify the stressor on which such diagnosis is based or report the presence of the symptoms required for a diagnosis of PTSD in accordance with DSM-IV, as required under 38 C.F.R. § 4.125.  Thus, the Board finds little probative value in the April 2006 and May 2006 letters from the Veteran's private physicians and statements from his treating psychologist, Dr. K.

The October 2010 opinion of the VA examiner that the CMC stressor did not qualify as a traumatic event is outweighed in probative value by the opinions of the VHA medical expert (who is an Assistant Professor, Department of Psychiatry, University of Pennsylvania) and January 2012 VA examiner, who provided detailed explanation for the opinion that the CMC stressor qualifies as a traumatic event.  

The Board considered the Veteran's statements regarding the existence of PTSD and notes that he is a psychologist (and thus competent to opine regarding a diagnosis of PTSD).  However, the Board finds that while he is competent to offer an opinion regarding a diagnosis of PTSD, the opinion is lacking in probative value because it is based on his statements which are not credible.  Layno, 6 Vet. App. at 470; see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of experiencing symptoms required for a diagnosis of PTSD in accordance with DSM-IV are self-serving, compensation driven and inconsistent with the medical evidence.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Many of his self-reported symptoms were first reported upon his filing a claim seeking service connection.  

In summary, the preponderance of the evidence is against a finding that the Veteran has PTSD.  Consequently, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.

Finally, the Veteran claims that his heavy drinking started during his time in the military and that he has alcoholism due to PTSD.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  The Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Regardless, the threshold question in this matter is whether or not the Veteran has the claimed disability for which service connection is sought (an alcohol abuse disorder), for without evidence of current (at any time during the pendency of the claim.  See McClain, 21 Vet. App. at 321) disability there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  The evidence shows that the Veteran has a remote history of alcohol abuse.  However, undisputed evidence reflects he has been sober since 1980, i.e. for decades prior to his instant claim of service connection.  On January 2006 VA Mental Disorders examination it was noted that he reported having had no alcohol for 25 years and that his alcohol abuse has been in "sustained remission."  Subsequent medical evidence shows that his alcoholism has remained in remission.  Consequently, he has not presented a valid claim of service connection for an alcohol abuse disability, and such claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. § 1131, as well as other relevant statutes, only permit payment for disabilities existing on and after the date of application for such disorders.)  

[The Board observes incidentally that any claim of service connection for alcoholism as secondary to a diagnosis of PTSD lacks legal merit, as a threshold legal requirement for substantiating such claim (that the primary disability on which a claim of secondary service connection is based must be service connected) is not met.  38 C.F.R. § 3.310.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).]


ORDER


Service connection depressive disorder is granted.

Service connection for PTSD and alcohol abuse is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


